     Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 1 of 34 PageID #: 1



                         UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT BECKLEY
_________________________________________ x
                                          :
BELLWOOD CORP.,                           :    Civil Action No. 5:21-cv-00320
GREENBRIER HOTEL CORP.,                   :
GREENBRIER GOLF AND TENNIS CLUB CORP., :       Complaint
GREENBRIER MEDICAL INSTITUTE, LLC,        :
THE GREENBRIER SPORTING CLUB              :
DEVELOPMENT COMPANY, INC.,                :
THE GREENBRIER SPORTING CLUB, INC.,       :
JUSTICE FAMILY GROUP, LLC,                :
JAMES C. JUSTICE COMPANIES, INC.          :
JUSTICE FARMS OF NORTH CAROLINA, LLC, :
JUSTICE LOW SEAM MINING, INC.,            :
OAKHURST CLUB, LLC,                       :
TAMS MANAGEMENT, INC.                     :
TRIPLE J PROPERTIES LLC,                  :
JAMES C. JUSTICE II,                      :
CATHY L. JUSTICE, AND                     :
JAMES C. JUSTICE III                      :
                                          :
      Plaintiffs.                         :
                                          :
v.                                        :
                                          :
CARTER BANK & TRUST,                      :
MICHAEL R. BIRD,                          :
KEVIN S. BLOOMFIELD,                      :
ROBERT M. BOLTON,                         :
ROBERT W. CONNER,                         :
GREGORY W. FELDMANN,                      :
CHESTER A GALLIMORE,                      :
CHARLES E. HALL,                          :
JAMES W. HASKINS,                         :
PHYLLIS Q. KARAVATAKIS,                   :
LANNY A. KYLE,                            :
E. WARREN MATTHEWS,                       :
CATHARINE L. MIDKIFF,                     :
JOSEPH E. PIGG,                           :
ELIZABETH LESTER WALSH,                   :
LITZ H. VAN DYKE, AND                     :
JOHN AND JANE DOES.                       :

Defendants.

                                      -1-
         Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 2 of 34 PageID #: 2




                                                    COMPLAINT

                    Plaintiffs Bellwood Corp., Greenbrier Hotel Corp., Greenbrier Golf and Tennis

Club Corp., Greenbrier Medical Institute, LLC, The Greenbrier Sporting Club Development

Company Inc., The Greenbrier Sporting Club, Inc., Justice Family Group, LLC, James C.

Justice Companies, Inc., Justice Farms of North Carolina, LLC, Justice Low Seam Mining, Inc.,

Oakhurst Club, LLC, TAMS Management, Inc., Triple J Properties LLC (collectively, the

“Justice Entities”), James C. Justice II (“Governor Justice” 1), James C. Justice III (“JCJ III”) and

Cathy L. Justice (each a “Plaintiff,” and collectively two or more, “Plaintiffs” or the “Justices”)

file this civil action under federal law, and West Virginia and Virginia state and common law for

direct, consequential and punitive damages, costs of suit, and such other relief as may be just and

proper against Defendants Carter Bank & Trust (“Carter Bank”), Michael R. Bird, Kevin S.

Bloomfield, Robert Bolton, Robert W. Conner, Gregory W. Feldmann, Chester A. Gallimore,

Charles E. Hall, James W. Haskins, Phyllis Q. Karavatakis, Lanny A. Kyle, E. Warren

Matthews, Catharine L. Midkiff, Joseph E. Pigg, Litz H. Van Dyke, and Elizabeth Lester Walsh

(collectively, the “Carter Bank Directors”), certain John and Jane Does who are or were

“institution-affiliated parties” (as defined in 12 U.S.C. § 1813) of Defendant Carter Bank at all

relevant times and participated in the conduct described herein (“John and Jane Does”, together

with the Carter Bank Directors, the “Individual Defendants”, each a “Defendant”, and

collectively two or more, “Defendants”) for, among other things, violating anti-competitive

behavior statute, breach of contract and in particular the covenant of good faith and fair dealing,

and breach of fiduciary duties and aiding and abetting breach of fiduciary duties relating to




1
    James C. Justice II currently serves as Governor of West Virginia.

                                                          -2-
      Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 3 of 34 PageID #: 3




financing arrangements between Plaintiffs and Defendants. Through this Complaint, Plaintiffs

seek damages of not less than approximately $421 million and a declaratory judgment that,

among other things, the loan modifications, including, without limitation, the granting of certain

security, guarantees, and releases and reaffirmations provided by Plaintiffs to Defendants,

implemented by Defendants beginning in fall 2017 relating to such financing arrangements (but

not the debt obligations themselves underlying such financing) are unenforceable against

Plaintiffs and that Defendants are not entitled to take any action to realize upon such loans (or

collateral therefor or guarantees thereof) as may become due and payable without providing

Plaintiffs a good faith opportunity to repay those loans.

               Based upon personal knowledge, information, and belief, Plaintiffs specifically

allege:

                                        INTRODUCTION

          1.   The Justice family has been operating businesses since 1971. Over that time

period, the Justice family has directly employed thousands of people in various states in the

country, including but not limited to Alabama, Kentucky, North Carolina, South Carolina,

Tennessee, Virginia and West Virginia. These operations have also resulted in secondary jobs

for thousands of additional people. The Justices, specifically Governor Justice, have been

committed to the communities where these jobs are created including giving to a variety of

philanthropic concerns, but most notably giving to organizations that involve local youth. In

addition to the giving of money to numerous schools, universities, and other organizations,

Governor Justice has also given his time, coaching the Greenbrier East High School Girls’

Basketball team for the past 22 years and serving as the President of the Beckley, West Virginia

Little League since 1992. Today the Justices operate coal mining interests in West Virginia and


                                                -3-
     Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 4 of 34 PageID #: 4




Virginia, steel segment interests in Alabama, agricultural interests in West Virginia, Virginia and

South Carolina and hospitality segment interests in West Virginia. Today, the Justice Entities

directly employ more than 2,000 people and indirectly thousands more. The Justices’ operations

maintain longstanding employees, including many having decades of employment.

       2.      The late legendary Virginia banker, Worth Harris Carter, Jr. (“Worth Carter”),

founded his first bank in the 1970s, First National Bank of Rocky Mount. Between 1974 and

1998, as Virginia banks were purchased by large out-of-state banks, Worth Carter organized and

opened ten new and separate community banks throughout Virginia. Under Worth Carter’s

leadership, all of the banks merged to create Carter Bank & Trust in December 2006.

       3.      Governor Justice and Worth Carter met in 2001. As Worth Carter sought to

expand his banking businesses, he actively pursued a commercial lending relationship with

Governor Justice and his growing agricultural, mining and hospitality operations. Worth Carter

prided himself on making loans and building banking relationships by establishing relationships

of trust with his borrowers. For Worth Carter, a handshake and his word were paramount. When

Worth Carter and Governor Justice began and grew their financing relationship, they understood

that the relationship was premised on mutual expectations of good faith and honor.

       4.      Governor Justice knew that Worth Carter’s banks were not the biggest or most

prestigious of banks. That said, consistent with his commitment to faith, family and community,

Governor Justice also saw the value of doing business with community banks. Governor Justice

felt that he and his family business could rely on Worth Carter and his reputation to treat them

fairly. And for nearly 16 years, that was true.

       5.      While their financing relationship started in 2001 with a single real estate loan of

approximately $4.5 million, by the end of 2011, Carter Bank had grown the relationship to over


                                                  -4-
     Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 5 of 34 PageID #: 5




$170 million in the form of 20-year loans to the Justice Entities. The relationship continued to

grow to over $775 million by the end of 2016 and the outstanding loan balance was paid down to

approximately $740 million at the time of Worth Carter’s death. As of the date of this

Complaint, the Justice Entities have approximately $368 million of outstanding loans with Carter

Bank.

        6.     This relationship has been massively profitable for Carter Bank. Over the

duration of the relationship, the Justice Entities have paid approximately $238.5 million in

interest and fees. Over the same time period, Carter Bank has suffered no losses on its loans to

the Justice Entities. In addition, the Justice Entities have paid down $407 million of outstanding

debt over this time.

        7.     In early 2017, Worth Carter passed away. By that time, Governor Justice’s

relationship with the banking legend was so expansive and personal that Governor Justice was

asked to give the eulogy at Worth Carter’s funeral. Governor Justice was honored by this

request from Worth Carter’s family and delivered a heart-felt eulogy in memory of his long-time

friend and business partner. At the time of Worth Carter’s death, the Plaintiffs had transitioned

to utilizing Carter Bank as their near-exclusive financing provider. They felt comfortable with

this decision because when the 20-year term loan structure was combined with the strength of the

relationship of the parties and because the terms agreed to were based on Worth Carter’s

determination that the Plaintiffs’ loans were backed by strong assets, supported by valuable

operations, secured by desirable collateral and run by people whom he could trust.

        8.     Unfortunately, that sad day in 2017 marked a distinct turning point in the

relationship between the Justice Entities and the institution that Worth Carter left behind as the

relationship abruptly and rapidly began to deteriorate. Following Worth Carter’s death, Litz Van


                                                -5-
      Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 6 of 34 PageID #: 6




Dyke (“Van Dyke”) and Phyllis Karavatakis (“Karavatakis”) took over management

responsibilities as Carter Bank as Chief Executive Officer and (then) President, respectively.

Almost immediately, newcomer Van Dyke and Karavatakis, Worth Carter’s long-time associate,

exhibited growing hostility toward the Justice Entities and the Justices personally. This hostility

came despite what was then an over 15-year mutually beneficial relationship during which the

Justice Entities had consistently and timely serviced all debt owed to Carter Bank (and its

predecessors).

       9.        Rather than continuing to work with the Plaintiffs and living up to its mission

statement, published on its website, to serve as the “lifetime financial partner for [their]

customers,” since 2017, Defendants instead have resorted to bad faith and unprofessional

conduct towards Plaintiffs, including engaging in egregious misdirection that had the effect of

inducing the Justice Entities into technical default, which Defendants then used as leverage to

demand additional protection and security in the form of previously unavailable cross-default

provisions in multiple loan agreements, broad-based cross-collateralization, and severely

accelerated maturity dates. Moreover, Defendants repeatedly demanded unconsciously broad

release and reaffirmation agreements unsupported by fair and adequate consideration in a blatant

attempt to rubber stamp their overreaching tactics and insulate them from judicial review.

During this time, Defendants also engaged in arbitrary conduct that disrupted Plaintiffs’

businesses, including without notice, reason or cause, refusing to fund advances under a $64

million construction loan to the Oakhurst Club, LLC (“Oakhurst”) pursuant to the terms of a loan

agreement and note in connection with which Defendant Carter Bank held a deed of trust on the

certain properties as collateral. Without that financing, construction could not be completed,

causing catastrophic damage to Oakhurst and the other Greenbrier Entities (as defined below),


                                                 -6-
        Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 7 of 34 PageID #: 7




including, without limitation, the loss of sale proceeds (an average of $625,000 per lot) on 367

lots.

         10.      This pattern of egregious behavior reached new heights during the eight weeks

(and particularly the ten days) prior to the date of this Complaint as Defendants have stonewalled

the Justice Entities’ refinancing of a substantial portion of the outstanding debt owed to Carter

Bank with a new lender. Although the Justice Entities have advised Carter Bank that such

replacement financing is available and in the final stages of negotiation, Carter Bank has refused

to engage in any discussions and in doing so violated special banking regulations prohibiting

exclusive lending arrangements. This pattern of unfair behavior started in September of 2017,

was redeployed in September of 2018, July 2019, June 2020, and again in April and May 2021.

         11.      Since 2017, when the new management of Carter Bank took over leadership

following Worth Carter’s passing, Defendants have exploited the strong relationship Governor

Justice and the Justice Entities had with Worth Carter – a relationship of open-communication,

honesty and trust. On multiple occasions, Defendants orally promised to give (and repeatedly

assured they would give) the Plaintiffs flexibility regarding loan payments and additional

minimal financing to allow assets to be prepped for sale, only to delay, obfuscate and then refuse

to document such agreements, precipitating technical defaults.

         12.      Specifically, in August and September 2017, Defendants induced seven Justice

coal-related entities2 into a technical default on just $1.9 million in amortization payments

(representing a mere fraction (less than 1%) of the total outstanding loan balance) by orally



2
 These entities include Plaintiff Bellwood Corp. and six additional Justice coal-related entities which as of the date
of this Complaint have already paid off all debt previously owed to Carter Bank (Justice Coal of Alabama, LLC,
Kentucky Fuel Corporation, Virginia Fuel Corporation, Southern Fuel Corporation, A&G Coal Corporation and
Bluestone Energy Sales).

                                                          -7-
     Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 8 of 34 PageID #: 8




accepting such entities’ request in the lead-up to the payment date to forbear and provide

additional short-term capital, a commitment which these entities and the other Plaintiffs relied on

based on the relationship of trust built over two decades. But as the final hour approached and

Plaintiffs repeatedly sought Defendant Carter Bank’s written confirmation of the oral agreement,

Defendants intentionally went radio-silent, allowing the payment date to pass, and then

immediately sending the Justice Entities not the promised agreement to forbear and extend, but a

notice of default and acceleration.

       13.     Defendants refused to allow Plaintiffs to cure that technical default and instead

accelerated over $268 million of outstanding debt, and used that technical default as leverage

over Plaintiffs to obtain extensive amendments to multiple lending documents between Carter

Bank and various Justice Entities unrelated to the loan in technical default. These amendments

provided Carter Bank with a substantial package of enforcement rights including new cross-

default provisions across all loans between Carter Bank and the Justice Entities, cross-

collateralization across unrelated Carter Bank loans, additional guarantees, and broad releases for

any and all prior conduct, including the bad faith bait and switch that led to the Fall 2017

technical default and acceleration. Notably, Carter Bank also required that certain loans, for a

total outstanding loan balance of over $268 million, be converted from 20-year notes to various

forms of extremely short-term notes.

       14.     These demands put Plaintiffs between a rock and a hard place. Facing an

acceleration of over $268 million in debt as a result of the technical default and fearful of

alienating its near exclusive financing provider, Plaintiffs had no choice but to acquiesce to the

oppressive demands. Seeing an opportunity to take unilateral action against the Justice Entities

in Fall 2017, Carter Bank created a mousetrap around the small September 1 payment, feigned


                                                 -8-
     Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 9 of 34 PageID #: 9




cooperation, induced a default, and laid the groundwork to continue squeezing the Plaintiffs – all

to the Plaintiffs’ enormous detriment.

       15.     Most recently, and most egregiously, in connection with loan payments due on

June 1, 2021 by certain Greenbrier Entities (as defined below), including Oakhurst, (such

payments, the “June 1 Payments”), Plaintiffs, over the course of numerous emails and letters to

Defendants, have repeatedly attempted to engage in a constructive discussion with respect to the

repayment not only of the June 1 Payments but of the entire outstanding loan balances owed by

those Greenbrier Entities. Those efforts have been met with either silence or, even more

revealing, responses from Defendants insisting that Plaintiffs must provide another round of

broad releases of Defendants as a precondition to even starting such discussions and unilaterally

leaning on a childish “communication protocol” that Defendant Carter Bank’s counsel purports

to enforce with the fervor of a middle school hall monitor. And even communications that

comply unquestionably with the protocol have been met with outright refusal to engage in any

substantive discussion, even when such discussion is about repaying all the Greenbrier Entities’

outstanding loans.

       16.     Not only was Defendants’ conduct in the period leading up to the June 1, 2021

repayment date in bad faith and in violation of their contractual, statutory and common law

duties and obligations, but such conduct also violates the exclusivity prohibition of the Bank

Holding Company Act’s anti-competitive provisions, which prohibit a bank from restricting a

borrower’s business with a competitor. Defendants’ stonewalling has jeopardized the

replacement financing that the Greenbrier Entities have worked so hard over many months to

obtain from a new lender, including outlays of funds, to repay their loans to Carter Bank.

       17.     Faced with such bad faith conduct, Plaintiffs have no choice but to bring this


                                                -9-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 10 of 34 PageID #: 10




lawsuit to protect themselves from the ongoing and future harm to their businesses caused by

Defendants, caused by Defendant’s violations of clear federal prohibitions against imposing

exclusivity promises for banking services, and in all events contrary to the obligations of a bank,

and the statements by Carter Bank in particular, to engage in good faith and honest dealing with

its customers. There should be no confusion – Plaintiffs do not dispute that they received the

funds lent by Carter Bank, but also note that Carter Bank’s behavior has caused massive damage

to the Justice Entities, which will be demonstrated at trial to amount to at least approximately

$421 million. Moreover, Plaintiffs respectfully request that the excessive and unfair changes to

such loans, the additional security and guarantees obtained by Carter Bank across all Plaintiffs

and the releases Carter Bank obtained from the Plaintiffs be declared unenforceable and the

relationship between Carter Bank and the Plaintiffs be restored to the status quo prior to Carter

Bank’s breaches of contract and fiduciary duties. Plaintiffs are not seeking unjust enrichment, or

enrichment of any sort, but relief and protection from Defendant’s inexcusable conduct.

                                            PARTIES

       18.     Plaintiff Bellwood Corp. is a West Virginia corporation and is a party to the

contracts, agreements and other documentation surrounding the lending relationship between

Carter Bank and Plaintiffs (the “Loan Documentation”). Bellwood Corp.’s headquarters is in

Beckley, West Virginia and its principal place of business is West Virginia.

       19.     Plaintiff Greenbrier Hotel Corp., is a West Virginia corporation and is a party to

the Loan Documentation. Greenbrier Hotel Corp.’s headquarters is in White Sulphur Springs,

West Virginia and its principal place of business is West Virginia.

       20.     Plaintiff Greenbrier Golf and Tennis Club Corp., is a West Virginia corporation

and is a party to the Loan Documentation. Greenbrier Golf and Tennis Club Corp.’s


                                                -10-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 11 of 34 PageID #: 11




headquarters is in White Sulphur Springs, West Virginia and its principal place of business is

West Virginia.

       21.       Plaintiff Greenbrier Medical Institute, LLC, is a West Virginia limited liability

company and is a party to the Loan Documentation. Greenbrier Medical Institute LLC’s

headquarters is in White Sulphur Springs, West Virginia and its principal place of business is

West Virginia.

       22.       Plaintiff The Greenbrier Sporting Club Development Company, Inc., is a

Delaware corporation and is a party to the Loan Documentation. The Greenbrier Sporting Club

Development Company, Inc.’s headquarters is in White Sulphur Springs, West Virginia and its

principal place of business is West Virginia.

       23.       Plaintiff The Greenbrier Sporting Club, Inc. is a West Virginia corporation and is

a party to the Loan Documentation. The Greenbrier Sporting Club, Inc.’s headquarters is in

White Sulphur Springs, West Virginia and its principal place of business is West Virginia.

       24.       Plaintiff Justice Family Group, LLC is a Delaware limited liability company and

is a party to the Loan Documentation. Justice Family Group, LLC’s headquarters is in White

Sulphur Springs, West Virginia and its principal place of business is West Virginia.

       25.       Plaintiff James C. Justice Companies, Inc., is a Delaware corporation and is a

party to the Loan Documentation. The James C. Justice Companies, Inc.’s headquarters is in

Roanoke, Virginia and it conducts business in West Virginia, Virginia and South Carolina.


       26.       Plaintiff Justice Farms of North Carolina, LLC is a Virginia limited liability

company and is party to the Loan Documentation. Justice Farms of North Carolina, LLC’s

headquarters is in Roanoke, VA, but its principal place of business is South Carolina and West



                                                 -11-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 12 of 34 PageID #: 12




Virginia.

        27.     Plaintiff Justice Low Seam Mining, Inc., is a West Virginia corporation and is a

party to the Loan Documentation. Justice Low Seam Mining, Inc.’s headquarters is in Roanoke,

VA and its principal place of business is in West Virginia.

        28.     Plaintiff Oakhurst Club, LLC is a West Virginia limited liability company and is a

party to the Loan Documentation. Oakhurst Club, LLC’s headquarters is in White Sulphur

Springs, West Virginia and its principal place of business is West Virginia.

        29.     Plaintiff Tams Management, Inc. is a West Virginia corporation and is a party to

the Loan Documentation. Tams Management, Inc.’s headquarters is in Roanoke, Virginia and its

principal place of operations is West Virginia.

        30.     Plaintiff Triple J Properties LLC is a Virginia limited liability company and is a

party to the Loan Documentation. Triple J Properties LLC has its principal place of business in

Roanoke, Virginia.

        31.     Plaintiff Governor Justice is a resident of West Virginia and has a majority

ownership in each of the Plaintiffs and is a guarantor under the Justice Entities’ loans. Plaintiff

Cathy L. Justice is a resident of West Virginia and a guarantor under the Justice Entities loans.

Plaintiff JCJ III is a resident of Virginia, an officer and/or director of each of the Plaintiffs, a

limited guarantor only under a small amount of the Justice Entities loans and is a party to certain

of the agreements within the Loan Documentation.

        32.     Defendant Carter Bank is a banking institution incorporated in the

Commonwealth of Virginia and its principal place of business is also Virginia.

        33.     Defendants Michael R. Bird, Kevin S. Bloomfield, Robert M. Bolton, Robert W.

Conner, Gregory W. Feldmann, Chester A. Gallimore, Charles E. Hall, James W. Haskins,


                                                  -12-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 13 of 34 PageID #: 13




Phyllis Q. Karavatakis, Lanny A. Kyle, E. Warren Matthews, Catharine L. Midkiff, Joseph E.

Pigg, Litz H. Van Dyke, and Elizabeth Lester Walsh serve as directors of Carter Bank. Their

residencies are currently unknown.

       34.     Defendants John and Jane Does are “institution-affiliated parties” (as defined in

12 U.S.C. § 1813) of Carter Bank who participated in the conduct at all relevant times. Their

names and residencies are currently unknown.



                                  JURISDICTION AND VENUE


       35.     This Court has subject matter jurisdiction over this proceeding pursuant to 28

U.S.C. 1331 because Plaintiffs have alleged a violation of 12 U.S.C. § 1972, a federal question,

on the face of their complaint.

       36.     This Court has jurisdiction over Plaintiffs’ related state and common law claims

pursuant to the doctrine of supplemental jurisdiction, 28 U.S.C. § 1367.

       37.     Venue is proper in West Virginia, pursuant to 28 U.S.C. § 1391(b)(2), because a

substantial portion of the events and omissions giving rise to this claim occurred in West

Virginia and because a substantial part of the property that is the subject of this action is situated

in West Virginia. The majority of the Justice Entities’ operations are in West Virginia for their

real estate, mining, land resource and hospitality businesses.


                                   FACTUAL ALLEGATIONS


BACKGROUND OF PLAINTIFFS’ BUSINESSES

       38.     Greenbrier Hotel Corp., Greenbrier Golf & Tennis Club Corp., Greenbrier

Medical Institute, LLC, The Greenbrier Sporting Club, Inc., Justice Family Group, LLC,

                                                 -13-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 14 of 34 PageID #: 14




Oakhurst Club, LLC and The Greenbrier Sporting Club Development Company, Inc. (together,

the “Greenbrier Entities”) are engaged in the business of hospitality. The Greenbrier Entities

service, own and operate Greenbrier Resort located in White Sulphur Springs, West Virginia.

The resort includes a golf and tennis facilities, a spa, dining, a casino, as well as a medical clinic

and spa.

       39.     Tams Management, Inc. and Justice Low Seam Mining Inc. (together, the

“Mining Entities”) are engaged in the business of mining and processing high quality

metallurgical coal principally in the state of West Virginia for use in the production of steel.

       40.     Bellwood Corp. is a resource and land company, principally operating in the state

of West Virginia.

       41.     James C. Justice Companies, Inc. is a real estate holding company, principally

operating in the states of West Virginia, South Carolina and Virginia.

       42.     Justice Farms of North Carolina, LLC is engaged in the business of farming,

particularly grains, corn and soybeans, in both West Virginia and South Carolina.

       43.     Triple J Properties LLC is a real estate holding company and commercial lessor.


WORTH CARTER, GOVERNOR JUSTICE AND THEIR BUSINESSES GROW
TOGETHER, ESTABLISH RELATIONSHIP OF TRUST AND RESPECT

       44.     Governor Justice’s and Worth Carter’s commercial relationship began with an

initial real estate loan of approximately $4.5 million in 2001. In or around 2003, Worth Carter

raised with Governor Justice his interest in growing the relationship between the predecessor

banks to Carter Bank and exploring long term commercial lending opportunities generally.

Worth Carter wanted to build his business with the Justices – he had concluded that loans to the

Justice-owned entities would be backed by strong assets, supported by valuable operations,


                                                 -14-
     Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 15 of 34 PageID #: 15




secured by desirable collateral and run by people he could trust. In 2003, the predecessors to

Carter Bank entered into their first coal-related loan to a Justice-owned entity, Dynamic Energy,

Inc., for approximately $12 million.


         45.   By 2008, Carter Bank’s commercial loan portfolio with the Justice Entities

contained over $70 million in long-term loans across both agricultural and coal mining

operations with loan terms of typically 4-5% interest amortizing over 20 years. Worth Carter

took an informal and personal approach with the Justice Entities; each note with Carter Bank was

generally two-pages long, and some loans were originated on half-sheets of paper. Sometimes

he would tell them the lending was approved and shake hands. Money would then be advanced

and the “details” (lien documentation, loan documentation) would be handled days or weeks

later.

         46.   In 2009, the Justice family sold certain coal mining operations and deposited

several hundred million of those sale proceeds at Carter Bank. These deposits would have

produced approximately over $15 million per year for Carter Bank at a time when Carter Bank’s

entire annual net income was just slightly over that amount, according to Carter Bank’s year-end

call report filed with regulators. Shortly thereafter, also in 2009, Governor Justice and the

Justice Family Group, LLC purchased the Greenbrier, a U.S. historic landmark resort in White

Sulphur Springs, West Virginia. As Governor Justice began to invest in the Greenbrier’s

restoration, Worth Carter urged the Justice Family Group, LLC to accept a loan from Carter

Bank in the amount of approximately $50 million to facilitate those efforts so Carter Bank could

retain the coal mining sale proceeds of the Justice family as deposits with Carter Bank and

receive the profit from the difference between the interest rate on the loan and the interest rate on

the deposits. Again, Worth Carter extended the Justice Entities 4-5% interest rate terms and with

                                                -15-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 16 of 34 PageID #: 16




the loan obligations amortizing over 20 years.

       47.     In 2011, Governor Justice sought to purchase farmlands in Western Kentucky as

well as North and South Carolina. Rather than using available cash on hand at Carter Bank,

Worth Carter suggested that Carter Bank loan the funds to purchase the farmland on favorable

terms so Governor Justice could keep family assets liquid to grow his agricultural and coal

mining businesses (and Carter Bank could continue to hold the deposits and to receive the profit

from the difference in interest rates). By the end of 2011, Worth Carter secured commercial loan

agreements with the Justice Entities totaling over $170 million.

EXPANSION OF THE CARTER BANK – JUSTICE ENTITIES RELATIONSHIP

       48.     During the 2012-2016 period, there was substantial disruption in the coal

industry. Many coal mining companies were forced to file for bankruptcy, consolidate or

liquidate. The Mining Entities, while less exposed to the terrible thermal coal market, still

experienced substantial losses. During this period, Worth Carter approached the Justices about

lending additional funds to the Justice entities, in particular the coal companies, in large part to

help keep the Mining Entities out of bankruptcy. Worth Carter was very clear that Carter Bank

would loan additional funds to the Justice Entities to cover operating losses to weather what was

hoped to be a temporary decline in the coal industry.

       49.     From 2014 through 2015, Carter Bank, at the direction of Worth Carter, provided

additional loans to the Mining Entities to fund operating losses and to pay down pre-existing coal

loans. At Worth Carter’s suggestion, the Plaintiffs used proceeds from the Carter Bank loans to

payoff other short-term lenders to take advantage of the favorable long-term 20-year

amortization terms Carter Bank was able to provide. By the end of 2015, Carter Bank lent over

$400 million to the Mining Entities in anticipation of a coal industry rebound with the


                                                 -16-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 17 of 34 PageID #: 17




expectation that the loan would be repaid in the future with interest.

WORTH CARTER PASSES AWAY; CARTER BANK ABANDONS GOOD FAITH
RELATIONSHIP

       50.     On April 7, 2017, Worth Carter passed away, leaving in his wake a legacy of

close-knit, trust-backed banking relationships. Van Dyke and Karavatakis formally took over

management of Carter Bank.

       51.     On or about September 7, 2017, JCJ III and his associates met with Van Dyke,

Karavatakis and Carter Bank’s attorney to request (i) a loan from Carter Bank for approximately

$10 million to bring certain coal mining operations back into production to increase their value

for a potential sale and (ii) that the existing $1.9 million payment due on coal loans associated

with these entities be deferred for several months to facilitate the sale. At the meeting, Carter

Bank agreed to the proposal and committed to documenting the deal formally in short order.

       52.     Between September 7, 2017 and October 1, 2017, Van Dyke, Karavatakis and

Defendants’ attorneys repeatedly confirmed with JCJ III and lawyers for the Justice Entities that

the Justice Entities’ September 7th requests were agreed, and in accordance therewith, repeatedly

instructed the Justice Entities and their attorneys to not make the corresponding payments for the

coal loans because those loans were effectively, for all intents and purposes, extended. Carter

Bank assured the Justice Entities and Justice Family it was just a matter of formalities –

something the Justice Entities and Justice Family had come to understand through more than a

decade of deals with Carter Bank (the handshake first, documents second was the historical

practice of the relationship). The Justice Entities had no reason to doubt this promise – fifteen

years of honor and respect told them that the deal would get done, the loan would be granted and

the payments extended.

       53.     The Justice Entities and Justice family and its representatives were thus
                                                -17-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 18 of 34 PageID #: 18




bewildered and confused when Carter Bank and its representatives cut off all communication

with the Plaintiffs just days before the payments were to come due. Concerned at the lack of

communication, Governor Justice and JCJ III repeatedly contacted Van Dyke, Karavatakis and

Carter Bank’s attorneys. The phone calls went unanswered, voicemails were never returned,

emails were ignored and pleas for an explanation as to why the repayment extension and $10

million additional loan were not being finalized ahead of the deadline fell on deaf ears. The

mutually beneficial, trust-backed relationship with late Worth Carter in helping the Justice

Entities weather tough times was unexpectedly replaced with the cold silence of the new Carter

Bank.

        54.     On October 3, 2017, the Carter Bank mousetrap snapped. Carter Bank sent the

Justice Entities several notices of defaults, accelerating nearly $268 million in what had been 20-

year debt obligations, demanding repayment within ten days.

        55.     Armed with this “default,” concocted by its own deception, Carter Bank refused

to give the Justice Entities an opportunity to cure the default. Instead, the following day,

October 4, 2017, Carter Bank sent the Justice Entities a demand requiring that the Justice Entities

agree to (i) the inclusion cross-default provisions across some of the Carter Bank/Justice Entities

loans, (ii) cross-collateralization across all Carter Bank/Justice Entities loans, (iii) additional

guarantees, (iv) acceleration provisions, and (v) delivery of sweeping release and reaffirmation

agreements. Moreover, Carter Bank required that certain loans totally be altered from long-term

20-year notes various forms of extremely short term notes including in some instances demand

notes. In addition, Defendant Carter Bank obtained for itself full access to Plaintiffs’ books and

records, the right to receive all information with respect to potential alternative financing sources

and proposals and the right to a pay down from the proceeds of a sale of assets by Justice-owned


                                                  -18-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 19 of 34 PageID #: 19




entities which were not obligors, guarantors or pledgors of any Carter Bank debt at such time.


       56.     These demands put Plaintiffs between a rock and a hard place. Facing an

acceleration of over $200 million in debt as a result of the technical default and fearful of

alienating its near exclusive financing provider, Plaintiffs had no choice but to acquiesce to the

oppressive demands. The entire scope of the two-decade long relationship was fundamentally

changed in the matter of a few days, all for failure to pay a $1.9 million loan payment (less than

1% of the outstanding $269 million in corresponding debt), which failure was precipitated by

the deception of Van Dyke and Karavatakis. Under the severe duress caused by Defendants’

tortious, surprising and unfair conduct and with no other option available within such a short

time period, the Justice Entities (and the Justices) had no choice but to execute every security

pledge, forbearance agreement, guarantee, and release that Carter Bank demanded from them.

Carter Bank’s deceptive treatment had succeeded – after pulling the rug of trust and confidence

right out from under the Justice Entities, they had the ultimate upper hand.

DEFENDANTS’ BAD FAITH CONTINUES

       57.     Between November 2017 and May 2021, Defendants demanded and obtained

three separate Forbearance Agreements and eleven separate Release and Reaffirmation

Agreements from the Justice Entities, which collectively provided Carter Bank with additional

cross-collateralization, waiver of cure periods, rights to attorneys’ fees, and the inevitable

releases. Every time a new three or six month debt payment due date rolled around, the Justice

Entities were forced to renegotiate and comply. Never once, however, did the Justice Entities

miss a payment to Carter Bank other than the single $1.9 million payment in October 2017

which was precipitated by Carter Bank’s own tortious actions.

       58.     After the tortious scheme that resulted in the initial Forbearance Agreements and

                                                 -19-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 20 of 34 PageID #: 20




corresponding Release and Reaffirmation Agreement in November 2017, Defendants continued

the scheme by following the same pattern of tortious conduct:

              Carter Bank would wait until a note that was converted under duress from
               a 20-year term to a three month to six month term was coming due.

              Armed with the cross-default, cross-collateralization, guarantees, waivers,
               and releases obtained through its tortious conduct in October 2017,
               Defendants would leave a previously agreed-upon loan extension on the
               now-converted short-term note in abeyance until after the quarter close.

              Instead of facilitating the previously agreed upon loan extension on the
               converted short-term note at issue, Carter Bank would issue or threaten to
               issue a default notice and commence foreclosure proceedings across the
               now cross-collateralized assets unless the Justice Entities agreed to
               additional improvements including more cross-collateralization, additional
               guarantees, and the inevitable releases.

       59.     For example, in September 2018, Defendant Carter Bank refused to release

collateral in connection with a payoff of debt of one of the Justices’ coal businesses (Bluestone

Resources Inc.) and forced Plaintiffs to pay off other unaffiliated debt at Carter Bank in the

amount of approximately $178 million in order to release such collateral.

       60.     The following year, Defendants struck again. One of the Justices’ Mining

Entities, Justice Low Seam Mining, Inc., had a line of credit with a $4 million balance that was

coming due, based on the newly demanded three to six month short-term due dates, on March

31, 2019. At the time, the coal industry had rebounded to some degree. Accordingly, in or

around March 2019, Governor Justice requested a short-term loan of $10 million from Carter

Bank to bring these mining operations into production to prepare them for sale. He

simultaneously requested an extension of the $4 million line of credit that was coming due for

the same property.

       61.     Carter Bank extended the line of credit until July 31, 2019 and agreed to loan the

Justice Entities the $10 million they requested. However, the deception was soon deployed
                                                -20-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 21 of 34 PageID #: 21




again.

         62.   Despite the Justices’ repeated attempts to contact Van Dyke and Karavatakis to

close the new loan and further extend the line of credit, Carter Bank would not return any of the

Justices’ calls, emails, or texts. Finally, on the last business day of July 2019, after both Van

Dyke and Karavatakis dodged the Justices’ calls throughout the day, and after Van Dyke’s

secretary confirmed that neither of them intended to return the Justices’ calls, the Plaintiffs were

left with no choice.

         63.   This time the Justice Entities refused to accept Defendants’ deceptive practices.

Rather than allowing the $4 million line of credit to go into default, which would have triggered

all of the cross-default and cross-collateralization obtained by Defendants in Fall 2017, the

Plaintiffs paid the $4 million balance and the line of credit was closed.

         64.   If it was not already clear that Defendants were dodging the Justices’ calls to

manufacture a default to further their unfair scheme, it became crystal clear immediately once

the Justice Entities thwarted this effort by the Defendants to manufacture another default.

Within minutes of payment, Carter Bank’s attorney sent the Justice Entities an email indicating

he was “putting his pencil down” on the line of credit extension. After ignoring the Justices’

repeated requests all day, suddenly an immediate response arrived. These were no cases of

missed connections – these were bad faith acts by Defendants.

         65.   Shortly after this episode of egregious, deceptive behavior, the Defendants began

refusing to engage at any level with Plaintiffs unless they adhered to a new “communication

protocol”, which requires all communication whatsoever to occur only from attorney-to-attorney,

only through means of written letters meeting certain criteria. This protocol, since cancelled by

the Justice Entities in an attempt to communicate directly with Carter Bank’s board of directors,


                                                -21-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 22 of 34 PageID #: 22




was a childish mechanism by which the Defendants hid from their own duties and concealed

their unfair behavior.

       66.     The following year, Defendants once again engaged in the same bad faith

practices that had become their standard operating procedure since 2017. In or around 2018,

Defendants had forced the Justice Entities to convert a $51.7 million loan to James C. Justice

Companies, Inc. from a 20-year note to a demand note.


DEFENDANTS’ RECENT BAD FAITH FORCES PLAINTIFFS TO FILE THE
COMPLAINT

       67.     Defendants’ bad faith has also resulted in an improper information asymmetry in

favor of Defendants and to the detriment of Plaintiffs. In or around January 2020, Defendant

Carter Bank refused to provide a release to insurance proceeds Greenbrier Hotel Corporation

received from a damaging 2016 flood to the property. When Plaintiff Greenbrier Hotel

Corporation asked what basis Defendant Carter Bank was relying in refusing to provide a

release, Carter Bank refused to engage with Plaintiffs or to give any explanation for its behavior.

Defendant Carter Bank has since continually denied similar such reasonable information requests

from Plaintiffs, including, but not limited to, requests for basic portfolio information, such as

outstanding loan balances and amounts of payments due. Egregiously, Defendants have also

refused to provide an explanation or reason, despite numerous demands by the Plaintiffs, as to

why they have not released collateral in Nelson County, Virginia which was pledged as part of a

loan entirely paid off as of June 2018.


       68.     The hostility Carter Bank has unfairly directed at Plaintiffs has also jeopardized

Plaintiffs’ potential business transactions over the course of the past few years, including but not



                                                -22-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 23 of 34 PageID #: 23




limited to potential property sales with ready, willing and able buyers.


       69.     The most recent iteration of Defendants’ bad faith pattern and practice has arisen

in connection with five-year maturity loans of certain Greenbrier Entities that come due on June

1, 2021. Early in 2021, the Greenbrier Entities began exploring potential replacement financing

for the Carter Bank debt with a new lender. As those efforts progressed, the Greenbrier Entities

attempted to engage Carter Bank to discuss the repayment of the obligations. However,

consistent with their modus operandi, the Defendants have refused to engage at any level,

resorting to hiding behind a “communication protocol” which Carter Bank insisted be the only

method of communciation between the parties and requires attorneys to contact one another only

through means of written letters meeting certain criteria. And even when written letters are sent

according to the protocol, the Defendants refuse to engage on any substantive discussion with the

clients. What’s more, this time, Carter Bank asked for a Release and Reaffirmation Agreement

to be signed as a precondition to merely having discussions, regardless whether a transaction

occurs. Most egregiously, Defendants refused any discussion with Plaintiffs even in the

immediate lead-up to the June 1, 2021 repayment date, during which time the Greenbrier Entities

informed Carter Bank that they were in the final stages of securing the replacement financing

from a new lender for the repayment of all of their Carter Bank loans, putting that replacement

financing in jeopardy.

       70.     On May 29, 2021, JCJ III sent a final, good faith letter to Defendant Carter

Bank’s Board of Directors, requesting an emergency meeting in advance of the quickly

approaching June 1 Payments, given the stonewalling by Carter Bank, its management, and its

counsel throughout the prior months. This good faith letter was also ignored by all Defendants.

       71.     The dynamic, trust-based relationship Governor Justice and Worth Carter worked

                                                -23-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 24 of 34 PageID #: 24




tirelessly to create over the course of fifteen years has been abandoned and destroyed by

Defendants’ deceptive and bad faith conduct since Worth Carter’s death in 2017. As such,

Plaintiffs have suffered substantial harm. Plaintiffs now seek to stop this cycle of repeated abuse

of trust and unfair practices with the relief requested of the Court today. Carter Bank is no

longer a “lifetime financial partner”, as it proclaims and as it had acted prior to Worth Carter’s

death, but a determined, self-proclaimed adversary.

                                FIRST CLAIM FOR RELIEF
              (Violation of the Anti-Competitive Behavior Statute 12 U.S.C. § 1972
                                     Against All Defendants)

        72.      Plaintiffs restate and incorporate the allegations of the preceding paragraphs as if

set forth fully herein.


        73.     The Bank Holding Company Act’s special provisions designed to prevent anti-

competitive behavior by banking organizations actions include the exclusivity prohibition set

forth in 12 U.S.C. § 1972(1)(E). This prohibits a bank from extending credit on the condition or

requirement that the customer not obtain other credit from a competitor.

        74.     Not only has the Fourth Circuit interpreted the anti-tying provisions broadly by

recognizing that their purpose is “to prohibit anti-competitive [banking] practices which require

bank customers to accept or provide some other service or product or refrain from dealing with

other parties in order to obtain the bank product or service that they desire,” Lancianese v. Bank

of Mount Hope, 783 F.2d 467, 469 (4th Cir. 1986) (citing to S.Rep. No. 1084, 91st Cong. 2d

Sess.), at least one district court in this Circuit has specifically found that the exclusivity

prohibition in 12 U.S.C. § 1972(1)(E) applies to restrictions on borrowings from another lender,

McCune v. Nat'l City Bank, 701 F. Supp. 2d 797, 802 (E.D. Va. 2010). This finding is directly

applicable to Carter Bank’s conduct directed towards preventing the Justice Entities’ attempts to

                                                  -24-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 25 of 34 PageID #: 25




refinance existing debt.

       75.     Specifically, the court in McCune v. Nat'l City Bank found that a bank’s refusal to

entertain a request by an existing borrower for permission to refinance more senior debt was

properly subject to review under the Bank Holding Company Act’s exclusivity prohibition

because: (i) the refinancing represented an “extension of credit,” and (ii) as the result of a blanket

policy by the second-lien lender prohibiting the subordination of mortgages in favor of modified

senior debt, it was, in effect, conditioned on an agreement not to purchase a second product from

a competitor. 701 F. Supp. 2d 797, 802 (E.D. Va. 2010).

       76.     This holding is consistent with the legislative history of the exclusivity provisions,

which, as summarized in a Senate Report, “insures that . . . agreements [related to extensions of

credit] may not be tied to or conditioned upon an agreement not to do business with competitors

of subsidiaries of the bank holding company, the bank, or of the operators of the bank.” S.Rep.

No. 1084, 91st Cong. 2d Sess.

       77.     Defendants’ refusal to engage in discussions with Plaintiffs with respect to the

repayment of the Greenbrier Entities’ obligations to Carter Bank in the lead-up to the June 1,

2021 repayment date for certain of those obligations violates the exclusivity prohibitions. Early

in 2021, the Greenbrier Entities began exploring potential replacement financing for their Carter

Bank debt with alternative lenders. As those efforts progressed, the Greenbrier Entities

attempted to engage Carter Bank to discuss the repayment of the obligations. However,

consistent with their modus operandi, the Defendants have refused to engage at any level,

resorting to hiding behind a “communication protocol” which requires attorneys to contact one

another only through means of written letters meeting certain criteria. And even when written

letters were sent according to the protocol, the Defendants refused to engage on any substantive


                                                -25-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 26 of 34 PageID #: 26




level in discussions to repay the Greenbrier Entities loans. What’s more, this time, Carter Bank

asked for a Release and Reaffirmation Agreement to be signed as a precondition to merely

having discussions, regardless whether a transaction occurs. Most egregiously, Defendants

refused any discussion with Plaintiffs even in the immediate lead-up to the June 1, 2021

repayment date, during which time the Greenbrier Entities informed Carter Bank that they were

in the final stages of securing the replacement financing from a new lender, putting that

replacement financing in jeopardy. Defendant’s conduct represents a patent – and illegal—effort

to scuttle replacement financing from a new lender.

        78.     Carter Bank’s efforts to frustrate repayment are primarily motivated by an effort

to preserve an interest stream of approximately $15 million per year at Carter Bank, which

during the 12 months ended March 31, 2021 reported earnings of only $ 9.9 million. Defendant

is liable for damages to be proven at trial, including treble damages under 12 U.S.C. § 197(5).


                              SECOND CLAIM FOR RELIEF
              (Breach of Contract under Virginia state law Against Carter Bank)


        79.     Plaintiffs restate and incorporate the allegations of the preceding paragraphs as if

set forth fully herein.

        80.     Plaintiffs and Defendants entered into a series of loans constituting valid contracts

and creating a contractual relationship between the parties, and establishing Virginia state law as

the law governing such contracts.

        81.     Virginia state law recognizes an implied covenant of good faith and fair dealing in

every contract. (Vance v. Wells Fargo Bank, N.A., 291 F. Supp. 3d 769, 774 (W.D. Va. 2018)).

        82.     This concept was confirmed by over 15 years of dealing, before Worth Carter’s



                                                -26-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 27 of 34 PageID #: 27




death, on that basis and by Defendant Carter Bank’s own mission statement and advertising.

        83.     Defendant Carter Bank breached the covenant of good faith and fair dealing

included in each of the contractual lending relationships it entered into with the Plaintiffs since

September 2017.

        84.     Defendant Carter Bank engaged in a pattern of deceptive and bad faith conduct,

including, without limitation, in Fall 2017, inducing the Justice Entities into defaults in order to

obtain additional security in the form of cross-defaults and cross-collateralization and guarantees,

and to protect themselves through releases from all Justice Entities from any and all prior

actions, for which Plaintiffs did not receive adequate consideration.

        85.     Defendant Carter Bank has also breached its covenant of good faith and fair

dealing over the course of 2021 in refusing to engage in discussions with the Greenbrier Entities

with respect to the repayment of the Greenbrier Entities obligations to Defendant, placing the

Greenbrier Entities’ replacement financing from a new lender in jeopardy.

        86.     The breach of the implied duty of good faith and fair dealing by Defendant Carter

Bank has directly harmed the Plaintiffs, including but not limited to, business disruption, loss of

business reputation, excessive fees and interest, the cost of replacement financing, loss of

business opportunity, and attorney and other litigation costs.

                            THIRD CLAIM FOR RELIEF
        (Breach of Duty of Care under West Virginia state law Against Carter Bank)


        87.     Plaintiffs restate and incorporate the allegations of the preceding paragraphs as if

set forth fully herein.

        88.     A substantial majority of the assets of the Justice Entities are located in West




                                                 -27-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 28 of 34 PageID #: 28




Virginia and two of the Justices are citizens of West Virginia.

       89.     West Virginia state law recognizes a claim for breach of duty of care when the

parties have a “special relationship” which imparts such a duty of care. That “special

relationship” has been recognized in the context of lender-borrower relationships when the

relationship extends beyond the traditional role of a lender to a borrower.

       90.     Defendant Carter Bank’s conduct created a special relationship with Plaintiffs.

Beyond just simply financing loans to the Plaintiffs, Defendant Carter Bank operated as partner

to Plaintiffs, was involved in operational decisions and attempted to exercise control over

elements of Plaintiffs’ business. Worth Carter worked closely with the Justices and Justice

Entities over the course of the more than a decade helping them make decisions regarding capital

improvements, acquisitions and divestitures and cash vs. debt financings. Carter Bank was a

self-proclaimed “lifetime” partner of the Justice Entities and a handshake between Carter Bank

and the Justice Entities meant more than any piece of paper could because of the strength of the

bond and they acted accordingly.

       91.     During this time, on information and belief, the Justice Entities became by far the

largest clients of Carter Bank, borrowing more money from Carter Bank than any other customer

and paying Carter Bank $238.5 million in interest and fees.

       92.     Defendant Carter Bank breached the duty of care owed to Plaintiffs when it took

advantage of the relationship of trust and expectation of loyalty the Plaintiffs had come to know.

Carter Bank induced the Plaintiffs into a manufactured default by providing the Justice Entities

with oral assurances of an extension of a de minimus debt repayment only to delay

documentation of such extension while preparing to declare a default, accelerate a much larger

unrelated debt and require a wholesale recutting of the Carter Bank/Justice Entities lending


                                               -28-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 29 of 34 PageID #: 29




relationship. With the snap of its mouse trap, Defendant flipped the switch on the relationship

with Plaintiffs from confidant and partner to foe and adversary. Defendant continued to build off

the breach of its care owed to Plaintiffs by then forcing them to acquiesce to dramatically shorter

repayment periods, dramatically worse terms, release and reaffirmations, cross-default

provisions, cross-collateralizations and personal guarantees. Under a series of Forbearance

Agreements and Release and Reaffirmation Agreements that Defendant Carter Bank pressured

Plaintiffs into signing under duress, Defendant Carter Bank obtained for itself full access to

Plaintiffs’ books and records, the right to receive all information with respect to potential

alternative financing sources and proposals and the right to a pay down from the proceeds of a

sale of assets by Justice-owned entities which were not obligors, guarantors or pledgors of any

Carter Bank debt at such time.

        93.     Defendant Carter Bank’s breach of its duty of care to Plaintiffs under West

Virginia state law has caused significant damage to Plaintiffs including but not limited to,

business disruption, loss of business reputation, excessive fees and interest, the cost of

replacement financing, loss of business opportunity, and attorney and other litigation costs.

        94.     Defendant Carter Bank is therefore liable for damages in an amount to be

determined at trial.


                           FOURTH CLAIM FOR RELIEF
    (Aiding and Abetting Breach of Duty of Care under West Virginia state law against
                                 Individual Defendants)

        95.     Plaintiffs restate and incorporate the allegations of the preceding paragraphs as if

set forth fully herein.

        96.     A substantial majority of the assets of the Justice Entities are located in West



                                                -29-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 30 of 34 PageID #: 30




Virginia and two of the Justices are citizens of West Virginia.

        97.     The Individual Defendants aided and abetted the breach of the duty of care by

Defendant Carter Bank by knowingly participating in the breaches of duty.

        98.     Individual Defendants’ breach of their duty of care under West Virginia state law

to Plaintiffs has caused significant damage to Plaintiffs including but not limited to, business

disruption, loss of business reputation, excessive fees and interest, the cost of replacement

financing, loss of business opportunity, and attorney and other litigation costs.

        99.     Individual Defendants are therefore liable for damages in an amount to be

determined at trial.


                             FIFTH CLAIM FOR RELIEF
          (Breach of Fiduciary Duty under Virginia state law Against Carter Bank)

        100.    Plaintiffs restate and incorporate the allegations of the preceding paragraphs as if

set forth fully herein.

        101.    Under Virginia state law, a “fiduciary relationship exists in all cases when special

confidence has been reposed in one who in equity and good conscience is bound to act in good

faith and with due regard for the interests of the one reposing the confidence.” H-B Ltd. P’ship v.

Wimmer, 220 Va. 176, 179, 257 S.E.2d 770, 773 (1979). The relationship between Plaintiffs and

Carter Bank was one of special confidence that goes beyond a standard banking relationship.

For over 15 years prior to Worth Carter’s passing in 2017, Plaintiffs and Carter Bank had a

relationship built on honor and trust. Plaintiffs frequently consulted Defendant Carter Bank

before making business decisions, and Worth Carter frequently initiated business arrangements.

When Plaintiffs sought to purchase farmlands in 2011, Carter Bank persuaded Plaintiffs to

purchase using Carter Bank loans instead of cash on hand. When Plaintiffs’ coal mining


                                                -30-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 31 of 34 PageID #: 31




business struggled in an underperforming coal market in 2012, Carter Bank encouraged Plaintiffs

not to sell their coal mining business and instead to take more loans from Carter Bank. Deals

between Plaintiffs and Defendants were routinely made on handshakes, a practice only made

possible through “special confidence” that Plaintiffs had placed in Defendants.

       102.    Defendant willfully and intentionally breached the duty of care and loyalty owed

to Plaintiffs when it took advantage of the relationship of trust and expectation of loyalty

Plaintiffs had come to know. Defendant Carter Bank induced Plaintiffs into a manufactured

default through its calculated and dishonest ploy in 2017.

       103.    In the years following 2017, Defendant Carter Bank continued to build off this

breach of care and loyalty owed to Plaintiffs by forcing them to sign onto dramatically shorter

repayment periods, dramatically worse terms, cross-collateralizations, cross-defaults, blanket

releases and guarantees. Under a series of Forbearance Agreements and Release and

Reaffirmation Agreements that Defendant Carter Bank pressured Plaintiffs into signing under

duress, Defendant Carter Bank obtained for itself full access to Plaintiffs’ books and records, the

right to receive all information with respect to potential alternative financing sources and

proposals and the right to a pay down from the proceeds of a sale of assets by Justice-owned

entities which were not obligors, guarantors or pledgors of any Carter Bank debt at such time.

       104.    In 2021, Defendant Carter Bank continued to breach the duty of care and loyalty

owed to Plaintiffs in refusing to engage with Plaintiffs regarding the repayment of all of the

Greenbrier Entities’ obligations to Carter Bank.

       105.    Defendant Carter Bank’s breach of the duty of care and loyalty under Virginia

state law owed to Plaintiffs has caused significant damages to Plaintiffs including but not limited

to, business disruption, loss of business reputation, excessive fees and interest, the cost of


                                                 -31-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 32 of 34 PageID #: 32




replacement financing, loss of business opportunity, and attorney and other litigation costs.

        106.    Defendant Carter Bank is therefore liable for damages in an amount to be

determined at trial.


                            SIXTH CLAIM FOR RELIEF
      (Aiding and Abetting Breach of Fiduciary Duty under Virginia state law Against
                                     Individual Defendants)

        107.    Plaintiffs restate and incorporate the allegations of the preceding paragraphs as if

set forth fully herein.

        108.    Individual Defendants aided and abetted the breach of the fiduciary duty by

Defendant Carter Bank by knowingly participating in the breaches of duty.

        109.    Individual Defendants’ breach of their fiduciary duty under Virginia state law to

Plaintiffs has caused significant damage to Plaintiff including but not limited to, business

disruption, loss of business reputation, excessive fees and interest, the cost of replacement

financing, loss of business opportunity, and attorney and other litigation costs.

        110.    Individual Defendants are therefore liable for damages in an amount to be

determined at trial.


                               SEVENTH CLAIM FOR RELIEF
                                  (Declaratory Judgment)

        111.    Plaintiffs re-allege and incorporate herein by reference all prior paragraphs as if

fully set forth herein.

        112.    Plaintiffs request declaratory relief pursuant to 28 U.S.C. 2201 and W.Va. Code

§ 55-13-1, which grants courts the power “to declare rights, status and other legal relations

whether or not further relief is or could be claimed” and notes that “no action or proceeding shall



                                                 -32-
    Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 33 of 34 PageID #: 33




be open to objection on the ground that a declaratory judgment or decree is prayed for.”

       113.    Defendant Carter Bank had Plaintiffs execute, as part of their loan documents,

agreements that it may use a “confession of judgment” in the event of default.

       114.    The “confessions of judgment” violate due process in that they allow Defendant

to obtain judgment against Plaintiffs without adequate opportunity of Plaintiffs to present their

valid defenses and should be considered void as against public policy.

       115.    The Justice Entities are entitled further to a declaration that each and every

Release and Reaffirmation Agreement and/or Forbearance Agreement is unenforceable as

against them, for want of consideration.

       116.    Additional agreements agreed to by the Justice Entities in the period since

September 2017 are also unenforceable because they were obtained under deceptive terms and

unfair practices.


                                     PRAYER FOR RELIEF


               Accordingly, Plaintiffs respectfully request that the Court enter judgment against

Defendants and in favor of Plaintiffs for the following relief:

              a) A declaratory judgment in its favor;

              b) Direct and consequential damages of not less than approximately $421 million

                    (including trebling under 12 U.S.C. § 197(5);

              c) Punitive damages as allowed by law;

              d) Costs, interest, expenses, and attorneys’ fees;

              e) Pre-judgment and post-judgment interest on the Plaintiffs’ damages as allowed

                    by law;


                                                -33-
  Case 5:21-cv-00320 Document 1 Filed 05/31/21 Page 34 of 34 PageID #: 34




          f) Such other and further relief as the Court deems just and proper.



Dated: May 31, 2021                              Respectfully submitted,
       Beckley, WV

                                                 /s/Christopher Schroeck
                                                 _______________________________
                                                 Christopher Schroeck (WVSB 13686)
                                                 Bluestone Resources, Inc.
                                                 302 S. Jefferson St.
                                                 Roanoke, Virginia 24011
                                                 Telephone: (540) 492-4080, x211
                                                 Cellular:      (540) 986-5354
                                                  Email:        Chris.schroeck@bluestone-
                                                                 coal.com

                                                 -and-

                                                 SULLIVAN & CROMWELL LLP
                                                 H. Rodgin Cohen (WVSB 767)
                                                 James L. Bromley (pro hac vice to
                                                 be filed)
                                                 Benjamin S. Beller (pro hac vice to
                                                 be filed)
                                                 125 Broad Street
                                                 New York, New York 10004
                                                 Telephone: (212) 558-4000
                                                 Facsimile:    (212) 558-3588
                                                 Email:        cohenhr@sullcrom.com
                                                               bromleyj@sullcrom.com
                                                               bellerb@sullcrom.com


                                                 Counsel to the Plaintiffs




                                          -34-
